Name: First Commission Directive 78/388/EEC of 18 April 1978 amending the Annexes to Directive 69/208/EEC on the marketing of seed of oil and fibre plants
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 1978-04-25

 Avis juridique important|31978L0388First Commission Directive 78/388/EEC of 18 April 1978 amending the Annexes to Directive 69/208/EEC on the marketing of seed of oil and fibre plants Official Journal L 113 , 25/04/1978 P. 0020 - 0026 Greek special edition: Chapter 03 Volume 20 P. 0240 Spanish special edition: Chapter 03 Volume 14 P. 0010 Portuguese special edition Chapter 03 Volume 14 P. 0010 Finnish special edition: Chapter 3 Volume 9 P. 0216 Swedish special edition: Chapter 3 Volume 9 P. 0216 FIRST COMMISSION DIRECTIVE of 18 April 1978 amending the Annexes to Directive 69/208/EEC on the marketing of seed of oil and fibre plants (78/388/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 78/55/EEC (2), and in particular Article 20a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annexes I, II and III to the said Directive should be amended for the reasons set out below; Whereas, in order to improve the genetic value of seeds, the crop isolation for monoecious hemp should be strengthened and provision should be made for varietal purity standards which the crop must satisfy in the case of certain species; Whereas certain conditions for crop isolation should be adapted to the conditions sufficient for ensuring the satisfaction of the varietal purity standards; Whereas special standards should be set in respect of the maximum content of further undesiderable or noxious seeds such as Avena ludoviciana, Avena sterilis, or Rumex species other than Rumex acetosella; Whereas, in order to satisfy the conditions for official examination of seed carried out in accordance with current international methods, it is necessary to revise certain provisions; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 69/208/EEC is hereby amended as follows: 1. Annex I shall read as follows: "ANNEX I CONDITIONS TO BE SATISFIED BY THE CROP 1. The previous cropping of the field shall not have been incompatible with the production of seeds of the species and variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping. 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesiderable foreign pollination: (1)OJ No L 169, 10.7.1969, p. 3. (2)OJ No L 16, 20.1.1978, p. 23. >PIC FILE= "T0013140"> These distances can be disregarded if there is sufficient protection from any undesiderable foreign pollination. 3. The crop shall have sufficient varietal identity and varietal purity. In particular, crops of Brassica spp., Cannabis sativa, Carum carvi, Gossypium spp., Helianthus annuus, Sinapis alba shall conform to the following standards : the number of plants of the crop species which are recognizable as obviously not being true to the variety shall not exceed one per 10 m2. 4. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. 5. The satisfaction of the abovementioned standards or other conditions shall be examined in official field inspections. These field inspections shall be carried out in accordance with the following conditions: A. The condition and the stage of development of the crop shall permit an adequate examination. B. There shall be at least one field inspection. C. The size, the number and the distribution of the portions of the field to be inspected in order to examine the satisfaction of the provisions of this Annex shall be determined in accordance with appropriate methods." 2. Annex II shall read as follows: "ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED I. BASIC AND CERTIFIED SEED 1. The seed shall have sufficient varietal identity and varietal purity. In particular, seeds of the species listed below shall conform to the following standards or other conditions: >PIC FILE= "T0013141"> The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall conform to the following standards or other conditions as regards germination, analytical purity and content of seeds of other plant species including Orobanche spp.: A. Table: >PIC FILE= "T0013142"> B. Standards or other conditions applicable where reference is made to them in the table under Section I (2) (A) of this Annex: (a) The maximum contents of seeds laid down in column 5 include also the seeds of the species in columns 6 to 11. (b) The determination of total content of seeds of other plants species by number need not be carried out unless there is doubt whether the conditions laid down in column 5 have been satisfied. (c) The determination of seeds of Cuscuta spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 7 have been satisfied. (d) The presence of one seed of Cuscuta ssp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of Cuscuta spp. (e) The seed shall be free from Orobanche spp. ; however the presence of one seed of Orobanche spp. in a sample of 100 grams shall not be regarded as an impurity where a second sample of 200 grams is free from any seeds of Orobanche spp. 3. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In particular, the seed shall conform to the following standards or other conditions: A. Table: >PIC FILE= "T0013143"> B. Standards or other conditions applicable where reference is made to them in table under Section I (3) (A) of this Annex: (a) In flax the maximum percentage by number of seeds contaminated by Ascochyta linicola (syn. Phoma linicola) shall not exceed 1 %. (b) The determination of sclerotia or fragments of sclerotia of Sclerotinia sclerotiorum by number need not be carried out unless there is doubt whether the conditions laid down in column 5 of this table have been satisfied. II. COMMERCIAL SEED With the exception of Section 1, the conditions laid down in Annex II (I) shall apply to commercial seed." 3. Annex III shall read as follows: "ANNEX III LOT AND SAMPLE WEIGHTS >PIC FILE= "T0013144"> Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: - on 1 January 1981, the provisions of Article 1 (1) in respect of Annex I (3), and Article 1 (2) in respect of Annex II (I) (1), - the other provisions of this Directive, not later than 1 July 1980. 2. Member States shall ensure that seed of oil and fibre plants is subject to no marketing restrictions due to different dates of implementation of this Directive, in accordance with the second indent of paragraph 1. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 April 1978. For the Commission Finn GUNDELACH Vice-President